





CITATION: Slovenia v. Soba, 2011 ONCA 137



DATE: 20110218



DOCKET: C52024



COURT OF APPEAL FOR ONTARIO



Laskin, Feldman and Armstrong JJ.A.



BETWEEN



The
          Republic of Slovenia

and the
          Minister of Justice

and Attorney General of Canada



Respondent



and



Bostjan Soba



Appellant



John Norris and Brydie CM Bethell, for the appellant



Richard A. Kramer, for the respondent



Heard: February 17, 2011



On appeal from the committal order
          of Justice Wailan Low of the Superior Court of Justice, dated February 17,
          2009.



APPEAL BOOK ENDORSEMENT



[1]

Mr. Soba submits that the committal order ought to be set aside because
    the extradition judge erred in her appreciation of the discrepancies in the
    ROC.  He relies on the decision of the British Columbia Supreme Court  in
Tarantino
.

[2]

We do not agree with this submission.  This case differs significantly
    from
Tarantino
.  The discrepancies in this case were minor, and were
    corrected in the supplementary ROC.  In our view, these minor discrepancies did
    not taint the remaining evidence in the ROC.

[3]

Moreover, as Mr. Soba concedes, there is sufficient evidence in the ROC,
    apart from the evidence he challenges, to justify the committal order on all
    the charges.

[4]

Accordingly, the appeal from the committal order is dismissed.


